

116 HR 472 IH: Community Mapping Act
U.S. House of Representatives
2019-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 472IN THE HOUSE OF REPRESENTATIVESJanuary 10, 2019Mr. Luetkemeyer introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo allow communities to develop alternative flood insurance rate maps, and for other purposes.
	
 1.Short titleThis Act may be cited as the Community Mapping Act. 2.Community flood maps (a)Technical Mapping Advisory CouncilSection 100215 of the Biggert-Waters Flood Insurance Reform Act of 2012 (42 U.S.C. 4101a) is amended—
 (1)in subsection (c)— (A)in paragraph (5)(B), by striking and at the end;
 (B)by redesignating paragraph (6) as paragraph (9); and (C)by inserting after paragraph (5) the following new paragraphs:
						
 (6)recommend to the Administrator methods or actions to make the flood mapping processes more efficient;
 (7)recommend to the Administrator methods or actions to minimize any cost, data, and paperwork requirements of the flood mapping processes;
 (8)assist communities, and in particular smaller communities, in locating the resources required to participate in the development of flood elevations and flood hazard area designations; and; and
 (2)by adding at the end the following new subsection:  (m)Community flood maps (1)Standards and proceduresIn addition to the other duties of the Council under this section, not later than the expiration of the 12-month period beginning on the date of the enactment of this subsection, the Council shall recommend to the Administrator standards and requirements for chief executive officers, or entities designated by chief executive officers, of States and communities participating in the National Flood Insurance Program to use in mapping flood hazards located in States and communities that choose to develop alternative maps to the flood insurance rate maps developed by the Agency. The recommended standards and requirements shall include procedures for providing notification and appeal rights to individuals within the communities of the proposed flood elevation determinations.
 (2)Exemption from rulemakingUntil such time as the Administrator promulgates regulations implementing paragraph (1) of this subsection, the Administrator may, notwithstanding any other provision of law, adopt policies and procedures necessary to implement such paragraphs without undergoing notice and comment rulemaking and without conducting regulatory analyses otherwise required by statute, regulation, or executive order..
 (b)FEMA identification of flood-Prone areasSubsection (a) of section 1360 of the National Flood Insurance Act of 1968 (42 U.S.C. 4101(a)) is amended—
 (1)in paragraph (2), by striking the period at the end and inserting ; and; (2)by redesignating paragraphs (1) and (2) as subparagraphs (A), and (B), respectively, and realigning such subparagraphs so as to be indented 4 ems from the left margin;
 (3)by striking is authorized to consult and inserting the following:  is authorized—(1)to consult; (4)by adding at the end the following new paragraph:
					
 (2)to receive proposed alternative maps from communities developed pursuant to standards and requirements recommended by the Technical Mapping Advisory Council, as required by section 100215(m) of the Biggert-Waters Flood Insurance Reform Act of 2012 (42 U.S.C. 4101a(m)) and adopted by the Administrator as required by section 100216(c)(3) of such Act (42 U.S.C. 4101b(c)(3)), so that the Administrator may—
 (A)publish information with respect to all flood plain areas, including coastal areas located in the United States, which have special flood hazards, and
 (B)establish or update flood-risk zone data in all such areas, and make estimates with respect to the rates of probable flood caused loss for the various flood risk zones for each of these areas until the date specified in section 1319..
 (c)National Flood Mapping ProgramSection 100216 of the Biggert-Waters Flood Insurance Reform Act of 2012 (42 U.S.C. 4101b) is amended—
 (1)in subsection (a), by inserting prepared by the Administrator, or by a community pursuant to section 1360(a)(2) of the National Flood Insurance Act of 1968, after Program rate maps;
 (2)in subsection (c)— (A)in paragraph (1)(B), by striking and at the end;
 (B)in paragraph (2)(C), by striking the period at the end and inserting a semicolon; and (C)by adding at the end the following new paragraphs:
						
 (3)establish and adopt standards and requirements for development by States and communities of alternative flood insurance rate maps to be submitted to the Administrator pursuant to section 1360(a)(2) of the National Flood Insurance Act of 1968, taking into consideration the recommendations of the Technical Mapping Advisory Council made pursuant to section 100215(m) of this Act (42 U.S.C. 4101a(m)); and
 (4)in the case of proposed alternative maps received by the Administrator pursuant to such section 1360(a)(2), not later than the expiration of the 6-month period beginning upon receipt of such proposed alternative maps—
 (A)determine whether such maps were developed in accordance with the standards and requirements adopted pursuant to paragraph (3) of this subsection; and
 (B)approve or disapprove such proposed maps for use under National Flood Insurance Program.; and (3)in subsection (d)(1), by inserting maximum before 30-day period each place such term appears in subparagraphs (B) and (C).
				